Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 2-17-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] management system for a fleet of material handling vehicles, 
the management system comprising:
a management server system enabled for communication over a management network; 
a first material handling vehicle and 
a second material handling vehicle, 
each including 
a processor device and 
a communication device;
the processor device of the first material handling vehicle being configured to:
determine that the second material handling vehicle is in proximity to the first material handling vehicle;
obtain a second-vehicle vehicle identification from the second material handling vehicle; and
based upon the second-vehicle vehicle identification, 
then determine whether the second material handling vehicle is a missing vehicle; and
the processor device of the first material handling vehicle being configured to, 
based upon 
determining that the second material handling vehicle is the missing vehicle, 
then execute control over 
a function of the second material handling vehicle, 
including the processor device of the first material handling vehicle preventing 
an operator from executing 
one or more operations on the second material handling vehicle”.

	Werb discloses teaches two material handling vehicles that can exchange messages with each other via a data exchange 212.  
	Werb is silent as to “[a] management system for a fleet of material handling vehicles, 
the management system comprising:
a management server system enabled for communication over a management network; 
a first material handling vehicle and 
a second material handling vehicle, 
each including 
a processor device and 
a communication device;
the processor device of the first material handling vehicle being configured to:
determine that the second material handling vehicle is in proximity to the first material handling vehicle;
obtain a second-vehicle vehicle identification from the second material handling vehicle; and
based upon the second-vehicle vehicle identification, 
then determine whether the second material handling vehicle is a missing vehicle; and
the processor device of the first material handling vehicle being configured to, 
based upon 
determining that the second material handling vehicle is the missing vehicle, 
then execute control over 
a function of the second material handling vehicle, 
including the processor device of the first material handling vehicle preventing 
an operator from executing 
one or more operations on the second material handling vehicle”.


	Dabholkar teaches determining that a vehicle is a missing vehicle or is a stolen vehicle and then a server can indicate this is a stolen vehicle.  
	Dabholkar is silent as to “[a] management system for a fleet of material handling vehicles, 
the management system comprising:
a management server system enabled for communication over a management network; 
a first material handling vehicle and 
a second material handling vehicle, 
each including 
a processor device and 
a communication device;
the processor device of the first material handling vehicle being configured to:
determine that the second material handling vehicle is in proximity to the first material handling vehicle;
obtain a second-vehicle vehicle identification from the second material handling vehicle; and
based upon the second-vehicle vehicle identification, 
then determine whether the second material handling vehicle is a missing vehicle; and
the processor device of the first material handling vehicle being configured to, 
based upon 
determining that the second material handling vehicle is the missing vehicle, 
then execute control over 
a function of the second material handling vehicle, 
including the processor device of the first material handling vehicle preventing 
an operator from executing 
one or more operations on the second material handling vehicle”.

	Aspell teaches when a vehicle is stolen then a vehicle can sent a transponder signal to recover the vehicle.  Also a deactivation command can be provided.
	Aspell is silent as to “[a] management system for a fleet of material handling vehicles, 
the management system comprising:
a management server system enabled for communication over a management network; 
a first material handling vehicle and 
a second material handling vehicle, 
each including 
a processor device and 
a communication device;
the processor device of the first material handling vehicle being configured to:
determine that the second material handling vehicle is in proximity to the first material handling vehicle;
obtain a second-vehicle vehicle identification from the second material handling vehicle; and
based upon the second-vehicle vehicle identification, 
then determine whether the second material handling vehicle is a missing vehicle; and
the processor device of the first material handling vehicle being configured to, 
based upon 
determining that the second material handling vehicle is the missing vehicle, 
then execute control over 
a function of the second material handling vehicle, 
including the processor device of the first material handling vehicle preventing 
an operator from executing 
one or more operations on the second material handling vehicle”.

	

	Nemec teaches preventing an operator of a vehicle from executing commands on a stolen vehicle.   However, this is from a signal from a different material handling vehicle.  
	Nemec is silent as to “[a] management system for a fleet of material handling vehicles, 
the management system comprising:
a management server system enabled for communication over a management network; 
a first material handling vehicle and 
a second material handling vehicle, 
each including 
a processor device and 
a communication device;
the processor device of the first material handling vehicle being configured to:
determine that the second material handling vehicle is in proximity to the first material handling vehicle;
obtain a second-vehicle vehicle identification from the second material handling vehicle; and
based upon the second-vehicle vehicle identification, 
then determine whether the second material handling vehicle is a missing vehicle; and
the processor device of the first material handling vehicle being configured to, 
based upon 
determining that the second material handling vehicle is the missing vehicle, 
then execute control over 
a function of the second material handling vehicle, 
including the processor device of the first material handling vehicle preventing 
an operator from executing 
one or more operations on the second material handling vehicle”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668